Citation Nr: 1609885	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by cramping of the chest.

2.  Entitlement to service connection for a disability manifested by cramping of the bilateral legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, further development of the medical evidence is required before the Board may adjudicate the Veteran's claims.  

The Board's September 2013 remand instructed an examiner to diagnose the Veteran's disabilities manifested by chest cramps and leg cramps.  Following that, the examiner was asked to opine whether the Veteran's disability clearly and unmistakably existed prior to service.  If a disability was found to have clearly and unmistakably existed prior to service, the examiner was asked to opine as to whether there was clear and unmistakable evidence indicating that the disability was not aggravated during service.  If a disability was found to have not clearly and unmistakably existed prior to service, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's disability was related to his active duty service.  The Veteran received an examination in October 2013.  

With respect to the Veteran's claimed chest cramps, the examiner, who appeared to examine the Veteran's disability only on the basis of a muscular injury, found that the Veteran did not have a currently diagnosed disability, noting that the Veteran had "no reproducible costochondral pain."  The examination report contained no other physical findings relating to the Veteran's chest pain; it instead focused on muscle strength testing of the Veteran's extremities.  No diagnostic or radiological testing addressing the Veteran's claimed costochondritis was performed, and no other possible causes of the Veteran's chest pain (to include his diagnosed hypertension) were in any way addressed.  The Board accordingly finds this examination to be incomplete, and the Veteran should be afforded a new examination addressing this condition on remand.

With respect to the Veteran's claimed leg cramps, it appears that the examiner, citing only the Veteran's self-reported history of leg cramps, found that the Veteran's disability clearly and unmistakably existed prior to service and was not aggravated by service.  This opinion has a number of problems.  First, the Board disagrees that the Veteran's self-report of leg cramps itself clearly and unmistakably demonstrates that the Veteran's disability preexisted service.  Second, it is unclear what disability the examiner believed to have preexisted service.  While the examiner acknowledged that the Veteran had previously been diagnosed with peripheral vascular disease and myositis ossificans, the examiner indicated that the Veteran was found to be normal at the time of the examination (again without conducting any diagnostic testing).  After finding that an unspecified leg cramp disability preceded service, the examiner found simply that it was "less likely than not" that the Veteran's in-service treatment for muscle cramping was aggravated by his active duty service.  As noted above, this is not the standard by which aggravation of a preexisting disability is judged.  The Board accordingly also finds this examination to be incomplete with respect to the claim for service connection for a disability manifested by cramping of the bilateral legs.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination with a VA examiner other than the examiner who examined the Veteran in October 2013 to identify the nature and etiology of the Veteran's chest cramps and leg cramps.  The examiner should review the Veteran's claims file before conducting the examination, and all indicated tests and studies should be conducted.

With respect to the Veteran's chest cramps, please address the following issues:

a) Diagnose the nature of the Veteran's chest cramp disability, if any, including whether the Veteran's complaints of chest cramping can be attributed to costochondritis or hypertension.

b) For any disability identified pursuant to the preceding remand directive, address whether there is clear and unmistakable evidence that such disability preceded service.  Please note that the Veteran's self-report of such symptoms alone does not constitute clear and unmistakable evidence of a disability that preceded service.  

c) If a chest cramp disability clearly and unmistakably preexisted service, address whether there is clear and unmistakable evidence that such disability was not aggravated by service.

d) If a chest cramp disability did not clearly and unmistakably preexist service, address whether it is at least as likely as not (that is, a 50 percent probability) that the Veteran's disability was related to his service.



With respect to the Veteran's leg cramps, please address the following issues:

a) Diagnose the nature of the Veteran's leg cramp disability, if any, including whether the Veteran's complaints of leg cramping can be attributed to his diagnosed myositis ossificans or peripheral vascular disease.

b) For any disability identified pursuant to the preceding remand directive, address whether there is clear and unmistakable evidence that such disability preceded service.  Please note that the Veteran's self-report of such symptoms alone does not constitute clear and unmistakable evidence of a disability that preceded service.  

c) If a leg cramp disability clearly and unmistakably preexisted service, address whether there is clear and unmistakable evidence that such disability was not aggravated by service.

d) If a leg cramp disability did not clearly and unmistakably preexist service, address whether it is at least as likely as not (that is, a 50 percent probability) that the Veteran's disability was related to his service.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, giving due consideration to all medical records, including those that have been associated with the record since the issuance of the most recent supplemental statement of the case in October 2013.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






